Per Curiam.
This is an appeal from a district court denial of a petition for a writ of error coram nobis in which appellant claims that certain evidence available at the time of trial but not offered entitles him to a new trial and that he should be furnished with a portion of the trial transcript as an indigent prisoner in order to present his case properly.
This court has recently reviewed the principles governing a proceeding for a writ of error coram nobis in State ex rel. Gaulke v. County of Winona, 259 Minn. 183, 106 N. W. (2d) 560, and the principles governing the requirements for furnishing a free transcript to an indigent prisoner in State v. Dahlgren, 259 Minn. 307, 107 N. W. (2d) 299.
In accordance with the principles stated in those cases, we have fully reviewed the brief of the appellant and the file and synopsis of his case in the district court. Appellant has failed to show facts of the character necessary to entitle him to a writ of error coram nobis, and we have found nothing in the synopsis or appellant’s argument to suggest that a transcript is required in order to review any questions properly presented now.
The state has moved to dismiss the appeal. However, in view of the fact that we have independently reviewed the record before us on appellant’s argument and specification of issues and have found the district court action proper, it would appear to be more appropriate to deny the motion to dismiss and affirm the ruling below.
Affirmed.